Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144529                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 144529
                                                                    COA: 307386
                                                                    Berrien CC: 2011-003545-FH
  DERRICK DEONORE-ORYAN WATERS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 3, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2012                        _________________________________________
           p0514                                                               Clerk